                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                    STATESBORO DIVISION

 KENNETH CLARK,

                  Plaintiff,                                   CIVIL ACTION NO.: 6:I8-cv,68


           V.



 WARDEN KILPATRICK; DEPUTY
 WARDEN SMITH; DEPUTY WARDEN
 CLARK; UNIT MANAGER WEST;
 LIEUTENANT WHITFIELD; SERGEANT
 JOHNSON;SERGEANT WAYCASTLE;and
 SERGEANT KELLY,

                  Defendants.

                                              ORDER


          After an independent and de novo review ofthe entire record, the undersigned concurs with

the Magistrate Judge's Report and Recommendation,(doc. 25). Plaintiff Kenneth Clark ("Clark")

did not file Objections to the Report and Recommendation.^ Accordingly, the Court ADOPTS

the Magistrate Judge's Report and Recommendation as the opinion of the Court. The Court

DISMISSES Clark's Complaint,(doc. 1), DIRECTS the Clerk of Court to enter the appropriate

judgment of dismissal and CLOSE this case, and DENIES Clark in forma pauperis status on

appeal.

       SO ORDERED,this                       of March,2019.




                                         J. RANDm HALL,CHIEF JUDGE
                                         UNITEDjSTATES DISTRICT COURT
                                                   •RN DISTRICT OF GEORGIA


'         On January 29, 2019, the Clerk of Court mailed a copy of the Magistrate Judge's Report and
Recommendation to Plaintiff at his last known address, doc. 24. Though the Court received a notice of
change of address from Plaintiff on February 11, 2019(postmarked February 4, 2019), doc. 27,the Report
and Recommendation was not returned to the Court as undeliverable or otherwise failing to reach Plaintiff.
